

115 SRES 110 IS: Shutdown Accountability Resolution
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 110IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Bennet (for himself and Mr. Gardner) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONRelating to proceedings of the Senate in the event of a partial or full shutdown of the Federal
			 Government.
	
 1.Short titleThis resolution may be cited as the Shutdown Accountability Resolution. 2.Proceedings of the Senate during a full or partial government shutdown (a)DefinitionIn this section, the term Government shutdown means a lapse in appropriations for 1 or more agencies of the Federal Government.
			(b)Convening of the Senate
 (1)In generalNotwithstanding any rule or order of the Senate, during the period of a Government shutdown— (A)the Senate shall convene at 8:00 a.m. each day, unless the body is in continuous session; and
 (B)it shall not be in order to ask for, and the Presiding Officer shall not entertain a request for, unanimous consent to change the hour or day on which the Senate shall convene under subparagraph (A).
 (2)Senate not in sessionIf the Senate is not in session on the first calendar day of a Government shutdown, the majority leader, after consultation with the minority leader, shall notify Members of the Senate that, pursuant to this standing order, the Senate shall convene at 8:00 a.m. on the next calendar day of the Government shutdown.
				(c)Presence of a quorum
 (1)In generalDuring the period of a Government shutdown, and notwithstanding any provision of the Standing Rules of the Senate—
 (A)immediately after the Presiding Officer takes the chair in accordance with rule IV of the Standing Rules of the Senate, the Presiding Officer shall direct the Clerk to call the roll to ascertain the presence of a quorum; and
 (B)1 hour after the presence of a quorum has last been demonstrated, the Presiding Officer shall direct the Clerk to call the roll to ascertain the presence of a quorum.
					(2)Lack of quorum
 (A)In generalIf, upon a calling of the roll under paragraph (1), it shall be ascertained that a quorum is not present—
 (i)the Presiding Officer shall direct the Clerk to call the names of any absent Senators; and (ii)following the calling of the names under clause (i), the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to request the attendance of absent Senators?.
 (B)Direction to compel attendanceIf a quorum is not present 15 minutes after the time at which the vote on a question submitted under subparagraph (A)(ii) starts, the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to compel the attendance of absent Senators?.
 (C)Arrest of absent SenatorsEffective 1 hour after the Sergeant-at-Arms is directed to compel the attendance of absent Senators under subparagraph (B), if any Senator not excused under rule XII of the Standing Rules of the Senate is not in attendance, the Senate shall be deemed to have agreed an order that reads as follows: Ordered, That the Sergeant-at-Arms be directed to arrest absent Senators; that warrants for the arrests of all Senators not sick nor excused be issued under the signature of the Presiding Officer and attested by the Secretary, and that such warrants be executed without delay..
 (D)ReportsNot less frequently than once per hour during proceedings to compel the attendance of absent Senators, the Sergeant-at-Arms shall submit to the Senate a report on absent Senators, which shall—
 (i)be laid before the Senate; (ii)identify each Senator whose absence is excused;
 (iii)identify each Senator who is absent without excuse; and (iv)for each Senator identified under clause (iii), provide information on the current location of the Senator.
 (3)Regaining the floorIf a Senator had been recognized to speak at the time a call of the roll to ascertain the presence of a quorum was initiated under paragraph (2)(A), and if the presence of a quorum is established, that Senator shall be entitled to be recognized to speak.
 (d)Adjourning and recessingDuring the period of a Government shutdown— (1)a motion to adjourn or to recess the Senate shall be decided by a yea-or-nay vote;
 (2)if a quorum is present, the Presiding Officer shall not entertain a request to adjourn or recess the Senate by unanimous consent or to vitiate the yeas and nays on such a motion by unanimous consent;
 (3)a motion to adjourn or a motion to recess made during the period beginning at 8:00 a.m. and ending at 11:59 p.m., shall only be agreed to upon an affirmative vote of two-thirds of the Senators present and voting, a quorum being present; and
 (4)if the Senate must adjourn due to the absence of a quorum, the Senate shall reconvene 2 hours after the time at which it adjourns and ascertain the presence of a quorum in accordance with subsection (c)(1).
 (e)No suspension of requirementsThe Presiding Officer may not entertain a request to suspend the operation of this standing order by unanimous consent or motion.
 (f)Consistency with senate emergency procedures and practicesNothing in this standing order shall be construed in a manner that is inconsistent with S. Res. 296 (108th Congress) or any other emergency procedures or practices of the Senate.
 (g)Standing orderThis section shall be a standing order of the Senate.